Nott, J.,
concurring:
I disagree to the preliminary ruling of the court admitting in evidence the letter of Captain McClure, of June 7, 1866, and the account which it incloses. The letter imports that the officer had then left the service; he should have been called to prove the facts which his letter sets forth. This unofficial communication is incompetent, as we held in Brandeis & Crawford’s Case, (3 C. Cls. R., p. 99.)
The evidence being admitted by the ruling of the majority, I deem it my duty to treat it as a juror should. The judges of this court have a double task assigned to them in determining both the law and the fact, and it leads to many complications often embarrassing and perplexing in the final disposition of a case. If these preliminary rulings come to multiply the difficulties, it will be impossible often to arrive at a result. It is best for all parties not to mingle them with the final consideration of the case on its merits, and the evidence being admitted, to give to it all the weight which the ruling may indicate it should possess.